     Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 1 of 49




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION




FAIR FIGHT ACTION, INC., et al.,

     Plaintiffs,

     v.

BRAD RAFFENSPERGER, et al.,
                                              Civ. Act. No. 18-cv-5391 (SCJ)

  Defendants.




                PLAINTIFFS’ REPLY IN SUPPORT OF
              MOTION FOR PRELIMINARY INJUNCTION
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 2 of 49




      Defendants’ response to Plaintiffs’ Motion for a Preliminary Injunction is

striking in what it does not say. Defendants do not dispute that current Georgia law

requires that an individual have “no contact” with election officials for five calendar

years and then not vote in two subsequent general elections before he or she can be

purged from the voter rolls for inactivity alone. H.B. 316 created that five-year

requirement to mitigate the risk of inappropriate purging of voters who have not

voted but also have not moved. And, Defendants also do not dispute that tens of

thousands of individuals were just removed from the rolls solely for inactivity even

though they do not meet the current statutory standards because they voted or had

contact with the State within the five-year window.

      For these reasons, the constitutional balance favors the Plaintiffs. The State

has no interest in a purge that violates state law. As Elections Director Chris

Harvey’s own testimony clarifies, the State itself sees no benefit from this kind of

purge and is only engaging in it based upon its (incorrect) view of what state law

requires. See Harvey Dep. 341:2–342:24; Pls.’ Br. 19–20. On the other side of the

ledger, using inactivity as a proxy always risks improper purging of people who have

not moved. Nor is there any doubt that barring people from the opportunity to vote

in upcoming elections is a severe burden on the purged individuals’ right to vote.

These essentially undisputed points of fact and law resolve this dispute.
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 3 of 49




      Defendants’ responses are unavailing. For one, they claim that Plaintiffs

waited too long to stop the unconstitutional purge, but that is wrong as both a matter

of fact and law and essentially irrelevant now that the challenged purge has been

completed and Defendants have had the chance for full briefing. Next, they argue

that because the question of what interest the State has in this purge must be

determined referring to state law—as will often be the case when evaluating a federal

constitutional claim requires balancing the burden on an individual against the

interest of a state—Plaintiffs’ motion is barred by the Eleventh Amendment. But

Plaintiffs’ claims arise from the First and Fourteenth Amendments, not state law.

Finally, Defendants attempt to manufacture a compelling interest in the purge—

notwithstanding current state law to the contrary—by misstating the content of state

law. But understanding when Georgia permits an individual to be removed from the

voter rolls does not require analyzing “novel” issues of state law. To the contrary,

the text of the relevant statutes and applying simple arithmetic answers the question.

And when current, governing law is applied, tens of thousands of individuals,

including a number of Plaintiffs’ declarants, are being unconstitutionally

disenfranchised.




                                          2
        Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 4 of 49




   I.      PLAINTIFFS WERE DILIGENT IN BRINGING THIS MOTION
           AND DEFENDANTS HAVE SUFFERED NO PREJUDICE.
        In evaluating whether to grant a preliminary injunction, this Court considers

the “reasonable diligence” of a plaintiff in bringing the motion, and any prejudice a

defendant may suffer resulting from the plaintiff’s timing. See Benisek v. Lamone,

138 S. Ct. 1942, 1944 (U.S. 2018); Chabad of S. Ohio & Congregation Lubavitch v.

City of Cincinnati, 363 F.3d 427, 436 (6th Cir. 2004) (holding delay was insufficient

grounds to reverse a grant of a preliminary injunction). Defendants argue Plaintiffs

showed “no diligence whatsoever in their efforts related to their [m]otion,” Defs.’

Br. 22, ECF No. 172, and this lack of diligence is a “fatal flaw[]” in Plaintiffs’

motion, id. at 2. Defendants are incorrect.

        First, Plaintiffs were reasonably diligent in bringing their motion when they

did. As noted in Plaintiffs’ opening memorandum, the Secretary of State (SOS) has

not conducted purges consistently and in the past has declined to purge voters in the

midst of litigation challenging the validity of the SOS’s practices. See Pls.’ Br. 21

n.7, ECF No. 159-1. Plaintiffs were not aware of the actual timing of the proposed

purge until the deposition of Ryan Germany on December 11, id., nor were they

aware until that deposition that Defendants would be basing this purge on a patently

incorrect reading of state law that negated any interest the State might have. Once

Plaintiffs learned of the timing of the purge and the specific basis for it on December


                                          3
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 5 of 49




11, Plaintiffs filed their motion within five days. In Benisek, upon which Defendants

rely in claiming a lack of diligence, the moving party “did not move for a preliminary

injunction in the District Court until six years, and three general elections, after the

[challenged] map was adopted, and over three years after the plaintiffs’ first

complaint was filed.” Benisek, 138 S. Ct. at 1944. Because of the factual differences

between the two cases, Benisek distinguishes itself.

      Second, even were Defendants correct that Plaintiffs were belated in seeking

relief—and they are not—Defendants suffered no prejudice.              In Democratic

Executive Committee of Florida v. Lee, 915 F.3d 1312, 1326 (11th Cir. 2019), the

Eleventh Circuit refused to stay a preliminary injunction based on a laches argument,

finding the defendant had “not established that any of the harms it anticipate[d]

[we]re anything more than minimal or nonexistent.” Id. at 1326. Specifically, “the

state’s administrative burden was nominal; its interest in preventing fraud was

unaffected; and public faith in the election [wa]s better-served by allowing

Plaintiffs’ suit.” Lee, 915 F. 3d at 1326. The same logic applies here. This Court

denied Plaintiffs’ requested TRO, and Defendants carried out the purge as

scheduled. Defendants have now had the opportunity for full briefing. And they

have represented that each “record’s status can easily be updated to ‘active’ or

‘inactive’ in an overnight database-updating effort by the vendor.” Defs.’ Br. 22.


                                           4
         Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 6 of 49




Thus if Plaintiffs prevail, Defendants face only a minimal administrative burden in

restoring the list. Finally, although claiming Plaintiffs’ motion “will ensure that no

list maintenance will take place until at least 2021” given various elections in 2020,

Defendants fail to explain how they would have been in any better position had

Plaintiffs brought their motion in late October or November as Defendants suggest

they should have. Id. at 23. The only “prejudice” Defendants may suffer from this

motion is that they must comply with existing law.

   II.      THE ELEVENTH AMENDMENT                         POSES     NO     BAR      TO
            PLAINTIFFS’ MOTION.
         Defendants assert Plaintiffs’ challenge is “state-law-based,” Defs.’ Br. 15,

because evaluating the State’s interest in the purge depends in part on evaluating

whether the purge complies with state law, id. at 16-17.             On this rationale,

Defendants argue the Eleventh Amendment bars Plaintiffs’ motion. But, as courts

have recognized, the mere fact a federal court might have cause to examine a state’s

interest in a particular course of conduct by reference to state law does not transform

a federal constitutional claim into one under state law.

         Defendants do not dispute that federal courts apply a balancing test to evaluate

whether voting restrictions violate Due Process or the First Amendment. See

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 189-90 (2008) (plurality

opinion). Defendants also do not dispute that, as part of that inquiry, federal courts


                                             5
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 7 of 49




must evaluate the “precise interests put forward by the State as justifications for the

burden imposed by its rule.” Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).

Here, as in many, state law is relevant to determining whether the State’s

justifications are legitimate. See Addington v. Texas, 441 U.S. 418, 426 (1979)

(relying on State statute to define the State’s interest).

      As Plaintiffs noted, Brown v. Georgia Department of Revenue, 881 F.2d 1018

(11th Cir. 1989), recognized this very point, and Defendants’ attempts at

distinguishing Brown are unavailing. As Brown held, “[u]nder Pennhurst, . . . the

determinative question is not the relief ordered, but whether the relief was ordered

pursuant to state or federal law.” 881 F. 2d at 1023-24. Here, as in Brown, the

requested relief would arise under the U.S. Constitution. See id. at 1024.1

      Other courts have readily dispensed with arguments like those Defendants

make. Some courts have made their reasoning explicit. See, e.g., Gomez v. Ill. State

Bd. of Educ., 811 F.2d 1030, 1036 (7th Cir. 1987) (concluding that Pennhurst was

not controlling because the plaintiffs were “not seeking to vindicate rights based on

state law” but rather alleged that they had “been injured by the defendants’ failure


1
  Defendants are also wrong in arguing that Plaintiffs’ claims must arise under state
law because Plaintiffs seek to stop “only” the removal of 120,561 individuals whose
purge violates state law, as opposed to all “list-maintenance activities.” Defs.’ Br.
17-18. The point, of course, is that a purge in violation of state law cannot serve a
compelling state interest as required to burden the First Amendment right.

                                            6
           Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 8 of 49




to implement [a] state enactment to the extent required by federal law”). Other

courts address state law questions intertwined with federal law claims without seeing

a need to address Pennhurst. See, e.g., Nation v. San Juan Cty., 150 F. Supp. 3d

1253, 1269 (D. Utah 2015) (finding that a county’s alleged interests that required

violating state statutory requirements were “illegitimate and b[ore] no weight in th[e]

court’s assessment” of a potential Equal Protection violation), aff’d sub nom. Navajo

Nation v. San Juan Cty., 929 F.3d 1270 (10th Cir. 2019).              As these cases

demonstrate, evaluating state law as part of adjudicating a federal claim is routine

and poses no Eleventh Amendment issue.

    III.     STATE LAW PROHIBITS THE PURGE OF VOTERS WHOSE
             LAST CONTACT WITH THE STATE WAS AFTER JANUARY 1,
             2010.
       As detailed in Plaintiffs’ memorandum of law in support of their motion,

Defendants’ purge of voters for inactivity, whose last contact with the state was on

or after January 1, 2010, violates both state and federal law. 2 Under state law,




2
  To be clear, while the notion of a nine-year threshold serves as useful shorthand
for the state-law requirement, it is important to recognize that H.B. 316 operates to
bar voters from being purged after a period of inactivity that fluctuates depending
on the date of the voter’s most recent contact with election officials and the date of
the planned purge. In this case, however, the rule is simple: any voter that made
contact with the State at any point on or after January 1, 2010, may not be purged—
pursuant to both state law and the U.S. Constitution.

                                          7
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 9 of 49




Defendants may purge voters for inactivity only if their last contact with election

officials occurred before January 1, 2010.

      Georgia law sets firm time limits on when the State may move a registered

voter to the “inactive list,” and when it may purge voters from the “inactive list.”

Specifically, O.C.G.A. § 21-2-234(a)(1) defines “no contact” to mean a voter has

not had one of several types of contact with election officials “during the preceding

five calendar years.” Then, “[i]n the first six months of each odd-numbered year,

the Secretary of State shall identify all electors” with “no contact during the

preceding five calendar years,” and must send them a “confirmation notice . . . during

each odd numbered year.” § 21-2-234(a)(2). A voter cannot move to the “inactive

list” unless “the card is not returned within 30 days after the date of the notice.”

§ 21-2-234(c)(2). To be purged from the “inactive list,” the voter must have made

“no contact” “until the day after the second November general election held after the

elector is placed on the inactive list.” § 21-2-235(b).

      Here is how the statute plays out in practical terms. All voters subject to a

voter-purge in December 2019—or, any time before the November 2020 election—

must have been moved to the inactive list before the 2016 general election. See

O.C.G.A. § 21-2-235(b). To have been moved to the inactive list before November

2016, voters would need to have been identified and mailed notice in 2015, the “odd-


                                          8
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 10 of 49




numbered year” immediately before 2016. See id. § 21-2-234(a)(2). All voters

identified in 2015 as having “no contact” with election officials could not have

engaged in any of the statutorily-defined modes of contact with the state “during the

preceding five calendar years”: 2014, 2013, 2012, 2011, or 2010. Id. Thus, only

voters who had their most recent contact with election officials during 2009 are

eligible to be purged under Georgia law. The graphic below sets forth the proper

timeline for a purge under current law—contrary to Defendants’ incorrect approach.




      This result accords with the SOS’s own admissions. The SOS has repeatedly

emphasized the consistency between the 10-year driver’s-license-renewal period

and the voter-inactivity period under Georgia law. In a hearing before this Court,



                                         9
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 11 of 49




Defendants argued that it was “important . . . to remember” that “having the list

matching process and the database matching happening simultaneously when

someone goes to get a driver’s license, under House Bill 316[,] that timeline, that

lack of contact would be lined up with the time which you have to renew your

driver’s license. So if you go nine years without voting, in that 10th year when you’re

renewing your driver’s license that will constitute a contact. We can verify you’re

still an eligible voter at a location and can proceed from there.” ECF No. 64 at 16:21-

17:10. And in a press statement, the SOS defended H.B. 316 on the same basis. 3

These statements are completely inconsistent with the State’s new position that a

seven-year threshold for “no-contact” is lawful.




3
 See Johnny Kaufman, Georgia Governor Signs Law To Slow ‘Use It Or Lose It’
Voter Purges, APMReports (Apr. 11, 2019),
https://www.apmreports.org/story/2019/04/11/georgia-brian-kemp-use-it-or-lose-
it-voting-law-changes (“To Raffensperger, it makes sense that the period for when
someone is removed lines up with driver’s license renewal. He called this an
‘objective measure.’”); see also Mark Niesse, Georgia Election Bill Would Give
Voters More Time Before Being Purged, Atlanta Journal-Constitution (Feb. 15,
2019), https://www.ajc.com/news/state--regional-govt--politics/georgia-election-
bill-would-give-voters-more-time-before-being-
purged/0TcTGgTkdIKcPFLjMFQgiP (reporting H.B. 316’s sponsor stating that
“[i]t makes sense to extend the period before inactive voters’ registrations are
canceled so that it’s more likely to coincide with when voters renew their driver’s
licenses every 10 years.”).


                                          10
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 12 of 49




       But it is clear from the SOS’s data that nearly all voters purged on December

16 had contact with the State on or after January 1, 2010. See Expert Report of

Michael P. McDonald 10 (“McDonald Report”), attached as Exhibit A (confirming

that over 99% of voters on the State’s spreadsheet had contact after this date).4

Among them were several Georgia voters who submitted declarations in support of

Plaintiffs’ motion. 5

       The SOS defends its unlawful practice by ignoring the portions of the statute

it finds inconvenient. Under Defendants’ theory, § 234 is irrelevant because it

establishes a completely different “clock” than the one at issue in this purge. But

Defendants’ recitation of § 235 ignores § 234’s express incorporation into the § 235

standard: § 235 prohibits the SOS from purging voters unless they “make[] no

contact, as defined in Code Section 21-2-234,” “until the day after the second


4
  As explained in McDonald’s Expert Report, the Georgia Registered Voter File
includes a field entitled “LAST_CONTACT_DATE.” The State’s documentation
only identifies the existence of this field, not the information it tracks. Plaintiffs
assume that the field identifies the last contact a registered voter had with local
election officials, barring any evidence to the contrary from Defendants. See
McDonald Expert Report 7-8.
5
   Defendants falsely claim that Plaintiffs have not provided declarations from a
single person who should not be purged. Linda Bradshaw, David Hopkins, Kilton
Smith, Clifford Thomas, and Charlesetta Young had contact with election officials
after January 1, 2010. See Screenshot of Records for Linda Bradshaw, David
Hopkins, Kilton Smith, Clifford Thomas, and Charlesetta Young in Georgia
Registered Voter File generated by the Secretary of State’s office on November 15,
2019, Attached as Exhibit B. These declarants are merely the tip of the iceberg.

                                         11
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 13 of 49




November general election held after the elector is placed on the inactive list of

electors.” O.C.G.A. § 21-2-235(b) (emphasis added). Georgia law establishes one,

single clock. That clock was enacted in H.B. 316, and any other “clock” was

stricken from the law effective April 2, 2019. See H.B. 316 § 51.

      Even if the Defendants were right that they could rely on the now-repealed

three-year time period for placement in inactive status for the group of voters they

just purged, they did not comply with that requirement either. As the McDonald

report shows, about 19% of the group purged for inactivity had contacts like voting

or registering during calendar year 2012. See McDonald Report at 10; supra at 11

n.3. They were only placed on the purge list because of the SOS’s decision to ignore

all 2012 contacts before the November general election, in clear violation of even

the old state law.

      And Defendants’ tortured reading of the statute does nothing to help their

constitutional argument.     As Defendants themselves repeatedly emphasize,

likelihood of success on a state-law claim is not what matters—likelihood of success

on a constitutional claim does. And success on Plaintiffs’ constitutional claim

depends on the state’s interest in the action it is taking: purging voters whose most

recent contact with election officials occurred during 2010, 2011, and 2012. But

that is the very same interest that Georgia’s General Assembly and Governor Kemp


                                         12
         Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 14 of 49




repudiated by enacting H.B. 316. A state interest is best determined by looking at

the legislation it passes, see Addington, 441 U.S. at 426 (looking to state law to

determine the state’s interest), and this legislation spoke clearly: the State has no

interest at all in purging voters for a period of inactivity that is shorter than the statute

was revised to allow. Ga. S. Weekly Report, 2019 Reg. Sess. (Mar. 19, 2019)

(describing H.B. 316 as intended to achieve “a secure and fair election”).

Defendants cannot rest their constitutional argument on a state interest in denying

voters the precise benefit that H.B. 316 conferred.

   IV.     THE PURGED VOTERS WILL SUFFER IRREPARABLE HARM.

       Defendants dismiss the idea voters face irreparable harm in three sentences,

claiming that “an overnight database-updating effort by the vendor” can easily

switch a voter’s status from “cancelled” back to “active.” Defs.’ Br. 22. But the

technical details of how a voter’s record is modified once a voter successfully re-

registers—or after the court grants Plaintiffs’ requested injuctive relief—is entirely

beside the point. Defendants do not dispute there is no post-purge notice sent to a

voter informing them they have been removed from the rolls, nor do they dispute

Georgia offers no same-day registration option.               See O.C.G.A. § 21-2-224

(establishing registration deadlines). It is plain many purged voters are likely to




                                             13
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 15 of 49




show up on Election Day and only learn at that very moment they cannot vote,

period.

       The risk of this irreparable harm occurring is all the greater given, for

purged voters, the deadlines to re-register are imminent. To vote in the March 24,

2020 presidential primary and special election, voters would need to discover they

have been purged and re-register by February 24, 2020.6

       The irreparable harm faced by purged voters results from Georgia’s rules that

all but guarantee voters will learn they are no longer registered only at the moment

they cannot re-register, and the imminent deadlines for upcoming elections make

that re-registration highly unlikely. On these points, Defendants have nothing to

say.




6
 2020 State Elections and Voter Registration
Calendar, https://sos.ga.gov/admin/files/2020_Short_Calendar.pdf (last visited
Dec. 17, 2019). For the January 28, 2020 special election for the District 171 seat
in the Georgia House of Representatives voters would need to register even sooner,
by December 30. Daniel Anderson, Georgia House of Representatives District
171 Special Election, BallotPedia News (Dec. 10, 2019),
https://news.ballotpedia.org/2019/12/10/georgia-house-of-representatives-district-
171-special-election/; O.C.G.A. § 21-2-224(b) (setting registration deadlines for
special elections).

                                          14
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 16 of 49




                                  CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request that the Court enter

a Preliminary Injunction returning the 120,561 voters moved to cancelled status on

December 16, 2019, based on inactivity back to their status before the purge.

                      CERTIFICATE OF COMPLIANCE

      I certify that this Reply Brief is prepared with one of the font and point

selections approved by the Court in LR 5.1(C).

      Respectfully submitted,



December 18, 2019               /s/ Leslie J. Bryan
                                Allegra J. Lawrence (GA Bar No. 439797)
                                Leslie J. Bryan (GA Bar No. 091175)
                                Maia Cogen (GA Bar No. 832438)
                                Suzanne Smith Williams (GA Bar No. 526105)
                                LAWRENCE & BUNDY LLC
                                1180 West Peachtree Street
                                Suite 1650
                                Atlanta, GA 30309
                                Telephone: (404) 400-3350
                                Fax: (404) 609-2504
                                allegra.lawrence-hardy@lawrencebundy.com
                                leslie.bryan@lawrencebundy.com
                                maia.cogen@lawrencebundy.com
                                suzanne.williams@lawrencebundy.com




                                         15
    Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 17 of 49




Thomas R. Bundy (Admitted pro hac vice)      Dara Lindenbaum (Admitted pro hac
LAWRENCE & BUNDY LLC                         vice)
8115 Maple Lawn Boulevard                    SANDLER REIFF LAMB
Suite 350                                    ROSENSTEIN &
Fulton, MD 20789                             BIRKENSTOCK, P.C.
Telephone: (240) 786-4998                    1090 Vermont Avenue, NW
Fax: (240) 786-4501                          Suite 750
thomas.bundy@lawrencebundy.com               Washington, DC 20005
                                             Telephone: (202) 479-1111
                                             Fax: 202-479-1115
                                             lindenbaum@sandlerreiff.com

Elizabeth Tanis (GA Bar No. 697415)          Kurt G. Kastorf (GA Bar No. 315315)
John Chandler (GA Bar No. 120600)            THE SUMMERVILLE FIRM, LLC
957 Springdale Road, NE                      1226 Ponce de Leon Avenue, NE
Atlanta, GA 30306                            Atlanta, GA 30306
Telephone: (404) 771-2275                    Telephone: (770) 635-0030
beth.tanis@gmail.com                         Fax: (770) 635-0029
jachandler@gmail.com                         kurt@summervillefirm.com

Matthew G. Kaiser (Admitted pro hac vice)    Andrew D. Herman (Admitted pro hac
Sarah R. Fink (Admitted pro hac vice)        vice)
Scott S. Bernstein (Admitted pro hac vice)   Nina C. Gupta (Admitted pro hac vice)
Norman G. Anderson (Admitted pro hac vice)   MILLER & CHEVALIER
KAISERDILLON PLLC                            CHARTERED
1099 Fourteenth Street, NW                   900 Sixteenth Street, NW
Eighth Floor West                            Washington, DC 20006
Washington, DC 20005                         Telephone: (202) 626-5800
Telephone: (202) 640-2850                    Fax: (202) 626-5801
Fax: (202) 280-1034                          aherman@milchev.com
mkaiser@kaiserdillon.com                     ngupta@milchev.com
sfink@kaiserdillon.com
sbernstein@kaiserdillon.com
nanderson@kaiserdillion.com




                                      16
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 18 of 49




 Kali Bracey (Admitted pro hac vice)              Jeremy H. Ershow (Admitted pro hac
 JENNER & BLOCK LLP                               vice)
 1099 New York Avenue, NW                         JENNER & BLOCK LLP
 Suite 900                                        919 Third Avenue
 Washington, DC 20001                             New York, New York 10022
 Telephone: (202) 639-6000                        Telephone: (212) 891-1600
 Fax: (202) 639-6066                              Fax: (212) 891-1699
 kbracey@jenner.com                               jershow@jenner.com

 Von A. DuBose
 DUBOSE MILLER LLC
 75 14th Street N.E., Suite 2110
 Atlanta, GA 30309
 Telephone: (404) 720-8111
 Fax: (404) 921-9557
 dubose@dubosemiller.com

Counsel for Fair Fight Action, Inc.; Care in Action, Inc.; Ebenezer Baptist Church
of Atlanta, Georgia, Inc.; Baconton Missionary Baptist Church, Inc.; Virginia-
Highland Church, Inc.; and The Sixth Episcopal District, Inc.




                                        17
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 19 of 49




                        CERTIFICATE OF SERVICE

      I hereby certify that, on December 18, 2019, I caused to be served the

foregoing REPLY IN SUPPORT OF MOTION FOR PRELIMINARY

INJUNCTION by filing it with the Court using the ECF system, which will effect

service on opposing counsel:


      Chris Carr
      Attorney General
      Dennis Dunn
      Deputy Attorney General
      Russell Willard
      Senior Assistant Attorney General
      Georgia Office of the Attorney General
      40 Capitol Square
      Atlanta, GA 30334
      ccarr@law.ga.gov
      ddunn@law.ga.gov
      rwillard@law.ga.gov

      Bryan P. Tyson
      Bryan F. Jacoutot
      Special Assistant Attorneys General
      Taylor English Duma LLP
      1600 Parkwood Circle
      Suite 200
      Atlanta, GA 30339
      Telephone: (678) 336-7249
      btyson@taylorenglish.com
      bjacoutout@taylorenglish.com




                                      18
Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 20 of 49




Joshua Barrett Belinfante
Vincent Robert Russo, Jr.
Brian Edward Lake
Carey Allen Miller
Alexander Denton
Special Assistant Attorneys General
Robbins Ross Alloy Belinfante Littlefield, LLC
500 Fourteenth St., N.W.
Atlanta, GA 30318
Telephone: (678) 701-9381
Fax: (404) 856-3250
jbelinfante@robbinsfirm.com
blake@robbinsfirm.com
vrusso@robbinsfirm.com
cmiller@robbinsfirm.com
adenton@robbinsfirm.com



This the 18th day of December, 2019.


                              /s/ Leslie J. Bryan
                              Leslie J. Bryan




                                19
Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 21 of 49




                     Exhibit A
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 22 of 49




Expert Report of Dr. Michael P. McDonald


I am Dr. Michael P. McDonald, an Associate Professor of Political Science at the
University of Florida. I am widely regarded as a leading expert on United States
elections. I have published extensively on elections in peer-reviewed journals and I
produce what many consider to be the most reliable turnout rates of the nation and
the states.1 I have specifically published peer-reviewed articles on the reliability of
voter registration files2 and matching algorithms as applied to voter registration
files. 3 In the course of my election work, I consulted for the United States Election
Assistance Commission, the Department of Defense’s Federal Voting Assistance
Program, the Colorado Secretary of State, the Virginia Division of Elections, the
media’s National Exit Poll organization, the Associated Press, ABC News, and
NBC News.
I have testified or submitted expert reports in numerous election-related cases.
With respect specifically to voter registration, I was an expert witness for plaintiffs
challenging the Kansas requirement for documentary proof of citizenship.4 I have
been an expert witness in other litigation specifically involving voter registration in
Florida5 and Washington.6 I also have an extensive publishing record and
experience testifying in redistricting and other election-related cases. Please see my
curriculum vitae for more information.
Plaintiffs’ counsel asked me to analyze a list of 120,561 Georgia registered voters
who were scheduled to be removed from the voter registration rolls as of
December 16, 2019 for the reason of “No Contact” with local election officials.
Specifically, Plaintiffs’ counsel asked me to:



1
  Michael P. McDonald and Samuel L. Popkin. 2001. “The Myth of the Vanishing
Voter.” American Political Science Review 95(4): 963-974.
2
  Michael P. McDonald. 2007. “The True Electorate: A Cross-Validation of Voter
File and Election Poll Demographics.” Public Opinion Quarterly 71(4): 588-602.
3
  Michael P. McDonald and Justin Levitt. 2008. “Seeing Double Voting: An
Extension of the Birthday Problem.” Election Law Journal 7(2): 111-22.
4
  Fish v. Kobach, No. 2:16-cv-02105 (D. Kan.).
5
  League of Women Voters of Florida v. Browning, No. 1:08-cv-21243 (S.D. Fla.).
6
  Washington Association of Churches v. Reed, No. 2:06-cv-000726 (W.D. Wash.).

                                           1
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 23 of 49



 (1) Identify how many, if any, of those 120,561 Georgia registered voters have
voted, registered, or had other contacts with local election officials since each of
January 1, 2010; January 1, 2012; and November 6, 2012, according to Georgia’s
voter records; and
 (2) Analyze whether there are any other anomalies in the list of 120,561 Georgia
registered voters scheduled to be removed from the rolls.
Plaintiffs’ counsel did not ask me to look at this time at additional voters who were
scheduled to be removed for other reasons, including a match to the NCOA
database or having mail returned as undeliverable.
I am compensated at a rate of $400/hour for my work on this case.

Data Sources
I examine two data sources in my analysis for this report.
The first data source is an Excel file downloaded from the Georgia Secretary of
State’s Elections Division webpage entitled “2019 List Maintenance.”7 The
Secretary of State’s webpage describes the file as “[t]he list of registrations subject
to cancellation.”8 The file is titled “2019_NGE.xlsx,” and, according to its
properties, was created on October 30, 2019 at 7:47am by John Hallman and last
modified on October 30, 2019 at 11:39am by Kevin Rayburn. I hereafter refer to
this Excel file as the “Purge List.” This file does not include any changes to the
Purge List that the Georgia Secretary of State’s office may have implemented
following the public disclosure of the list.
The second data source is a Georgia statewide voter registration file generated by
the Secretary of State’s office on November 15, 2019. I hereafter refer to this file
as the “Georgia Registered Voter File.”

Scope of Analysis
There are 313,243 voter records in the Purge List. Each voter record is listed as
having an “Inactive Reason” of either (a) “Returned Mail,” (b) “NCOA,” or (c)



7
  See: 2019 List Maintenance, Ga. Secretary of St.,
https://sos.ga.gov/index.php/elections/2019_list_maintenance (last visited Dec. 13,
2019).
8
  Id.
                                           2
          Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 24 of 49



“No Contact.” There are 120,561 out of the 313,243 voter records that have an
“Inactive Reason” of “No Contact.”
The Secretary of State’s website describes the 120,561 registered voters
represented by these records thusly:
          The remaining 120,561, or 38.5 percent, have had no contact with
          their county election officials since prior to the 2012 presidential
          election and failed to respond to a confirmation card sent by their
          county elections office.9
I match the Purge List with the Georgia Registered Voter File using the voter
registration number common to both datasets. When I do this merge, I find
120,473 records in the Purge List with the same voter registration number in the
Georgia Registered Voter File. The difference of 88 records could be due to any
number of reasons, the most likely being that state election officials removed these
voters from the Georgia Registered Voter File between October 31, 2019 (the last
modified date of the Purge List) and November 15, 2019 (the date of the Georgia
Registered Voter File).
I restrict my analysis that follows to these 120,473 “No Contact” records in the
Purge List that I can match to the Georgia Registered Voter File.

Evidence of Registrants’ Contact with Local Election Officials
The Georgia State Code—Ga. Code Ann. § 21-2-234(a)(1)—defines registered
voters as having “No Contact” with election officials as follows:
          As used in this Code section and Code Section 21-2-235, the term “no
          contact” shall mean that the elector has not filed an updated voter
          registration card, has not filed a change of name or address, has not
          signed a petition which is required by law to be verified by the
          election superintendent of a county or municipality or the Secretary of
          State, has not signed a voter's certificate, has not submitted an
          absentee ballot application or voted an absentee ballot, and has not
          confirmed the elector's continuation at the same address during the
          preceding five calendar years.
The Georgia Registered Voter File provides evidence that some individuals
flagged by the Georgia Secretary of State’s office as being on the Purge List for the

9
    Id.
                                             3
        Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 25 of 49



reason of “No Contact” with local election officials have, to the contrary, had some
contact.
I examine three pieces of information available from the Georgia Registered Voter
File:
      The date a registrant is recorded as having last voted (recorded in a field
       called DATE_LAST_VOTED)10
      The date a registrant is recorded as being registered to vote (recorded in a
       field called REGISTRATION_DATE)
      The date of a registrant’s last contact with election officials (recorded in a
       field called LAST_CONTACT_DATE).
My analysis of these three key pieces of information is as follows.
Prior Voting Record
In Table 1, I report the number of registered voters on the Purge List who are
identified as having “No Contact” with local election officials, and who are
recorded in the Georgia Registered Voter File as having voted in any election that
occurred January 1, 2010 or later.
Consistent with plaintiffs’ counsel’s instructions, I tally the total number of
registered voters on the Purge List who are identified as having “No Contact” with
local officials, and who are recorded in the Georgia Registered Voter File as
having last voted on January 1, 2010 or later; January 1, 2012 or later; and
November 6, 2012 or later. The totals are inclusive, such that the total registrants
who voted January 1, 2010 or later includes those who voted in January 1, 2012 or
later, and so on.




10
  Given that H.B. 316 added voting an absentee ballot as a type of “contact” under
the statute, it is not clear that the Georgia Registered Voter File treated voting an
absentee ballot as part of the “last voted” category prior to April 2019.
                                            4
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 26 of 49




                          Number of
                         Registrants
        Election Date      Listed as
        Last Voted In           "No
(according to Georgia    Contact" in
Registered Voter File)    Purge List
              2/2/2010             1
            3/16/2010              3
            4/13/2010              3
            5/11/2010              8
              6/8/2010             3
            7/20/2010          2,154
            8/10/2010            942
            9/21/2010              9
            11/2/2010         28,725
           11/30/2010          1,425
            2/15/2011             27
            3/15/2011            423
            4/12/2011              5
            6/21/2011             44
            7/19/2011            102
            8/16/2011             77
            9/20/2011             18
           10/18/2011             33
            11/8/2011          2,106
            12/6/2011             72
              1/3/2012             1
              3/6/2012         3,678
              4/3/2012             6
            11/6/2012            293
            11/5/2019             17

 Total 1/1/2010 or
 later                        40,175
 Total 1/1/2012 or
 later                         3,995
 Total 11/6/2012 or
 later                           310
Table 1. “No Contact” Registrants, Last Election Voted In
                                       5
        Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 27 of 49



These totals are as follows:
      40,175 “No Contact” registrants last voted in an election held January 1,
       2010 or later.
      3,995 “No Contact” registrants last voted in an election held January 1, 2012
       or later. I note that this approximate number of voters—about 4000—were
       removed from the Purge List before the final purge, according to the Atlanta
       Journal-Constitution.11
      310 “No Contact” registrants last voted in an election held November 6,
       2012 or later. This total includes 293 registrants who the media outlet APM
       Reports identified, and the Georgia Secretary of State verified, were
       incorrectly identified as “No Contact” due to a data conversion problem
       from Lowndes County, Georgia.12
Date of Registration
In Table 2, I report the number of registered voters on the Purge List who are
identified as having “No Contact” with local election officials, and who are
recorded in the Georgia Registered Voter File as having a voter registration date of
January 1, 2010 or later; January 1, 2012 or later; and November 6, 2012 or later.
The totals are inclusive, such that the total registrants who registered January 1,
2010 or later includes those who registered on or after January 1, 2012, and so on.




11
   Mark Niesse, Judge Allows Georgia To Purge 309K Voter Registrations
Overnight, Atlanta Journal-Constitution (Dec. 16, 2019),
https://www.ajc.com/news/state--regional-govt--politics/judge-allows-georgia-
purge-309k-voter-registrations-overnight/fVBSMzCLR7ontBc3RpjyrJ/.
12
   See: Geoff Hing, Georgia Nearly Purged Hundreds of Eligible Voters By
Mistake, APM Rep. (Nov. 8, 2019),
https://www.apmreports.org/story/2019/11/08/georgia-nearly-purged-hundreds-of-
eligible-voters-by-mistake.
                                          6
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 28 of 49




                             Number of
                             Registrants
     Registration Date         Listed as
         (according to              “No
   Georgia Registered        Contact” in
            Voter File)       Purge List
 Total 1/1/2010 or
 later                      60,415
 Total 1/1/2012 or
 later                      12,043
 Total 11/6/2012 or
 later                          21
Table 2. “No Contact” Registrants, Registration Date
The totals are as follows:
    60,415 “No Contact” registrants’ registration date is recorded as January 1,
     2010 or later.
    12,043 “No Contact” registrants’ registration date is recorded as January 1,
     2012 or later.
    21 “No Contact” registrants’ registration date is recorded as November 6,
     2012 or later.
Among the 21 registrants whose registration date is January 1, 2012 or later, five
have registration dates seemingly after the Secretary of State’s office generated the
Purge List. One has a registration date of October 30, 2019, two have a registration
date of November 11, 2019, and two have a registration date of November 13,
2019. I do not have an explanation for this, as I would expect a registration date to
represent the date a registration record was established by Georgia election
officials.
Last Contact
The Georgia Registered Voter File has a field labeled LAST_CONTACT_DATE. I
am uncertain what information is tracked in this field, as the State’s documentation
only identifies the existence of this field. I provide statistics for this field in the
event that this field identifies the last contact a registered voter had with local
election officials.
In Table 3, I report the number of registered voters on the Purge List who are
identified as having “No Contact” with local election officials, and who are
                                           7
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 29 of 49



recorded in the Georgia Registered Voter File as having a last contact date of
January 1, 2010 or later; January 1, 2012 or later; and November 6, 2012 or later.
As before, the totals are inclusive, such that the total registrants who have a last
contact of January 1, 2010 or later includes those who are listed as having a last
contact date on or after January 1, 2012, and so on.
                               Number of
                               Registrants
                                 Listed as
       Last Contact Date              “No
  (according to Georgia        Contact” in
  Registered Voter File)        Purge List
 Total 1/1/2010 or later          119,997
 Total 1/1/2012 or later           22,896
 Total 11/6/2012 or
 later                             529
Table 3. “No Contact” Registrants, Last Contact Date
The totals are as follows:
    119,997 “No Contact” registrants’ last contact date is recorded as January 1,
     2010 or later.
    22,896 “No Contact” registrants’ last contact date is recorded as January 1,
     2012 or later.
    529 “No Contact” registrants’ last contact date is recorded as November 6,
     2012 or later.
I conduct forensics work on LAST_CONTACT_DATE to help me form an
opinion as to what the field may indicate. I infer a clue as to the purpose of the
LAST_CONTACT_DATE from the DATE_LAST_VOTED field. All of the 293
registered voters incorrectly flagged as not voting in the November 6, 2012 by
APM Reports had their LAST_CONTACT_DATE field updated on November 14,
2019. It appears that on that date an election official changed these voters’ statuses
to correct the error of these voters being included on the Purge List. Similarly,
election officials updated the LAST_CONTACT_DATE of the 17 registered voters
who participated in a November 5, 2019 election in the days immediately
following the election.
The LAST_CONTACT_DATE thus appears to capture contacts between
registrants and election officials. In these cases of voting, the field is capturing

                                            8
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 30 of 49



actions by registered voters that qualify as a contact under Ga. Code Ann. § 21-2-
234(a)(1).
Further investigation of daily statistics in the Georgia Registered Voter File reveals
that prior to May 27, 2012, election officials were regularly recording on an
almost-daily basis batches of last contacts with the registered voters on the Purge
List who are identified as having “No Contact” with local election officials. This
routine daily activity appears to cease on May 27, 2012. After that date, records of
last contact tend to occur on a sporadic basis.
Compiled Figures
In Table 4, I compile the information in Tables 1-3 to provide an inclusive view of
the dates of last contact, registration, and most recent election voted in for the
registered voters on the Purge List who are identified as having “No Contact” with
local election officials.
                                                 Election
                          Last
                                Registration        Date
                        Contact
                                       Date          Last
                          Date
                                                 Voted In
 1/1/2010 or later    119,997             60,415   40,175
 1/1/2012 or later     22,896             12,043    3,995
 11/6/2012 or
                          529            21        310
 later
Table 4. “No Contact” Registrants, Relevant Dates Compiled (cross
referencing names on Purge List with date information in Georgia Registered
Voter File)
In Table 5, I represent the figures contained in Table 4 as a percentage of the total
120,561 registered voters on the Purge List who are identified as having “No
Contact” with local election officials.




                                          9
      Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 31 of 49




                                           Election
                       Last
                             Registration     Date
                     Contact
                                    Date       Last
                       Date
                                           Voted In
 1/1/2010 or later     99.53%       50.11%  33.32%
 1/1/2012 or later     18.99%        9.99%   3.31%
 11/6/2012 or
                         0.44%         0.02%    0.26%
 later
Table 5. “No Contact” Registrants, Relevant Dates as a Percentage of 120,561
Total Registrants (cross referencing names on Purge List with date
information in Georgia Registered Voter File)




                                     10
Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 32 of 49
          Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 33 of 49




                      Dr. Michael P. McDonald
Associate Professor, University of Florida
Department of Political Science
222 Anderson Hall
P.O. Box 117325
Gainesville, FL 32611

Office:        352-273-2371
Fax:           352-392-8127
Email:         michael.mcdonald@ufl.edu

Education
Post-Doctoral Fellow. Harvard University. August 1998 – August 1999.
Ph.D. Political Science. University of California, San Diego. February, 1999.
BS Economics. California Institute of Technology. June, 1989.

Awards
University of Florida Term Professorship. 2019.

Brown Democracy Medal, McCourtney Institute for Democracy at Penn State University. 2018.
  Positive impact on democracy for the Public Mapping Project.

Tides Pizzigati Prize. 2013. Public interest software for DistrictBuilder.

Strata Innovation Award. 2012. Data Used for Social Impact for DistrictBuilder.

American Political Science Association, Information and Technology Politics Section. 2012.
  Software of the Year for DistrictBuilder.

Politico. 2011. Top Ten Political Innovations for DistrictBuilder.

GovFresh. 2011. 2nd Place, Best Use of Open Source for DistrictBuilder.

Virginia Senate. 2010. Commendation for Virginia Redistricting Competition.

American Political Science Association, Information and Technology Politics Section. 2009.
  Software of the Year for BARD.




                                                 1
        Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 34 of 49




Publications
Books

Michael P. McDonald. Under Contract. The Art of Voting. New York, NY: Oxford University
  Press.

Michael P. McDonald and Micah Altman. 2018. The Public Mapping Project: How Public
  Participation Can Revolutionize Redistricting. Ithaca, NY: Cornell University Press.

Michael P. McDonald and John Samples, eds. 2006. The Marketplace of Democracy: Electoral
  Competition and American Politics. Washington DC: Brookings Press.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2003. Numerical Issues in Statistical
  Computing for the Social Scientist. Hoboken, NJ: Wiley and Sons.

Peer-Reviewed Articles

Brian Amos and Michael P. McDonald. Forthcoming. “A Method to Audit the Assignment of
   Voters to Districts.” Political Analysis.

Matthew DeBell, Jon A. Krosnick, Katie Gera, David Yeager, and Michael McDonald.
  Forthcoming. “The Turnout Gap in Surveys: Explanations and Solutions.” Sociological
  Methods and Research.

Tyler Culberson, Suzanne Robbins, and Michael P. McDonald. 2019. “Small Donors in
  Congressional Elections.” American Politics Research 47(5): 970-99.

Micah Altman and Michael P. McDonald. 2017. “Redistricting by Formula: The Case of Ohio.”
  American Politics Research 46(1): 103-31.

Micah Altman, Eric Magar, Michael P. McDonald, and Alejandro Trelles. 2017. “Measuring
  Partisan Bias in a Multi-Party Setting: the Case of Mexico.” Political Geography 57(1): 1-12.

Brian Amos, Michael P. McDonald, and Russell Watkins. 2017. “When Boundaries Collide:
   Constructing a Database of Election and Census Data.” Public Opinion Quarterly 81(S1):
   385-400.

Trelles, Alejandro, Micah Altman, Eric Magar, and Michael P. McDonald. 2016. "Datos
   abiertos, transparencia y redistritación en México." Política y Gobierno 23(2): 331-364.

Michael P. McDonald. 2014. “Calculating Presidential Vote for Legislative Districts.” State
  Politics and Policy Quarterly 14(2): 196-204.



                                                2
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 35 of 49



Micah Altman and Michael P. McDonald. 2014. “Public Participation GIS: The Case of
  Redistricting.” Proceedings of the 47th Annual Hawaii International Conference on System
  Sciences, Computer Society Press.

Michael P. McDonald and Caroline Tolbert. 2012. “Perceptions vs. Actual Exposure to Electoral
  Competition and Political Participation.” Public Opinion Quarterly 76(3): 538-54.

Michael P. McDonald and Matthew Thornburg. 2012. “Interview Mode Effects: The Case of
  Supplementing Exit Polls with Early Voter Phone Surveys.” Public Opinion Quarterly 76(2):
  326-63.

Micah Altman and Michael P. McDonald. 2011. “BARD: Better Automated Redistricting.”
  Journal of Statistical Software 42(5): 1-28.

Michael P. McDonald. 2011. “The 2010 Election: Signs and Portents for Redistricting.” PS:
  Political Science and Politics 44(2): 311-15.

Richard Engstrom and Michael P. McDonald. 2011. “The Political Scientist as Expert Witness.”
   PS: Political Science and Politics 44(2): 285-89.

Michael P. McDonald. 2008. “Portable Voter Registration.” Political Behavior 30(4): 491–501.

Michael P. McDonald and Justin Levitt. 2008. “Seeing Double Voting: An Extension of the
  Birthday Problem.” Election Law Journal 7(2): 111-22.

Michael P. McDonald. 2007. “The True Electorate: A Cross-Validation of Voter File and
  Election Poll Demographics.” Public Opinion Quarterly 71(4): 588-602.

Michael P. McDonald. 2007. “Regulating Redistricting.” PS: Political Science and Politics
  40(4): 675-9.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2007. “Accuracy: Tools for Accurate and
  Reliable Statistical Computing.” Journal of Statistical Software 21(1).

David Lublin and Michael P. McDonald. 2006. “Is It Time to Draw the Line? The Impact of
  Redistricting on Competition in State House Elections.” Election Law Journal 5(2): 144-57.

Michael P. McDonald. 2006. “Drawing the Line on District Competition.” PS: Political Science
  and Politics 39(1): 91-94.

Michael P. McDonald. 2006. “Re-Drawing the Line on District Competition.” PS: Political
  Science and Politics 39(1): 99-102.

Micah Altman, Karin MacDonald, and Michael P. McDonald. 2005. “From Crayons to
  Computers: The Evolution of Computer Use in Redistricting.” Social Science Computing
  Review 23(2): 334-46.



                                              3
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 36 of 49



Michael P. McDonald. 2004. “A Comparative Analysis of U.S. State Redistricting Institutions.”
  State Politics and Policy Quarterly 4(4): 371-96.

Michael P. McDonald. 2003. “On the Over-Report Bias of the National Election Study.”
  Political Analysis 11(2): 180-86.

Micah Altman and Michael P. McDonald. 2003. “Replication with Attention to Numerical
  Accuracy.” Political Analysis 11(3): 302-7.

Michael P. McDonald. 2002. “The Turnout Rate among Eligible Voters for U.S. States, 1980-
  2000.” State Politics and Policy Quarterly 2(2): 199-212.

Michael P. McDonald and Samuel Popkin. 2001. “The Myth of the Vanishing Voter.” American
  Political Science Review 95(4): 963-74. Reprinted 2006 in Classic Ideas and Current Issues
  in American Government, Bose and DiIulio, eds.

Micah Altman and Michael P. McDonald. 2001. “Choosing Reliable Statistical Software.” PS:
  Political Science and Politics. 43(3): 681-7.

Bernard Grofman, William Koetzel, Michael P. McDonald, and Thomas Brunell. 2000. “A New
  Look at Ticket Splitting: The Comparative Midpoints Model.” Journal of Politics 62(1): 24-
  50.
Samuel Kernell and Michael P. McDonald. 1999. “Congress and America's Political
  Development: Political Strategy and the Transformation of the Post Office from Patronage to
  Service.” American Journal of Political Science 43(3): 792-811.

Law Review Articles

Michael P. McDonald. 2019-2020. “The Predominance Test: A Judicially Manageable
  Compactness Standard for Redistricting.” Yale Law Review, Forum 129.

Micah Altman and Michael P. McDonald. 2013. “A Half-Century of Virginia Redistricting
  Battles: Shifting from Rural Malapportionment to Voting Rights and Participation.”
  University of Richmond Law Review 47: 771-831.

Micah Altman and Michael P. McDonald. 2012. "Redistricting Principles for the 21st Century."
  Case Western Law Review 62(4): 1179-1204.

Michael P. McDonald and Matthew Thornburg. 2010. “Registering the Youth: Preregistration
  Programs.” New York University Journal of Legislation and Public Policy 13(3): 551-72.

Micah Altman and Michael P. McDonald. 2010. “The Promise and Perils of Computers in
  Redistricting.” Duke J. Constitutional Law and Public Policy 5: 69-112.

Justin Levitt and Michael P. McDonald. 2007. “Taking the 'Re' out of Redistricting: State
   Constitutional Provisions on Redistricting Timing.” Georgetown Law Review 95(4): 1247-86.


                                              4
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 37 of 49



Peer-Reviewed Book Chapters

Michael P. McDonald. 2014. “Contextual Income Inequality and Political Behavior.” in Political
  Trust and Disenchantment with Politics: Comparative Perspectives from around the Globe,
  Christina Eder, Ingvill Mochmann, Markus Quandt eds. Leiden, Netherlands: Brill Publishers.

Michael P. McDonald. 2010. “Income Inequality and Participation in the United States.” in
  United in Diversity? Comparing Social Models in European and America, Jens Alber and
  Neil Gilbert, eds. New York, NY: Oxford University Press.

Michael P. McDonald. 2008. “Redistricting and the Decline of Competitive Congressional
  Districts.” in Mobilizing Democracy: A Comparative Perspective on Institutional Barriers
  and Political Obstacles, Margaret Levi, James Johnson, Jack Knight, and Susan Stokes, eds.
  New York, NY: Russell Sage Publications.

Michael P. McDonald. 2008. “Reforming Redistricting.” in Democracy in the States:
  Experiments in Elections Reform, Bruce Cain, Todd Donovan, and Caroline Tolbert, eds.
  Washington, DC: Brookings Press.

Michael P. McDonald. 2006. “Who's Covered? Section 4 Coverage Formula and Bailout” in The
  Future of the Voting Rights Act, David Epstein, Richard H. Pildes, Rodolfo O. de la Garza,
  and Sharyn O'Halloran, eds. New York, NY: Russell Sage Publications.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2004. “A Comparison of the Numerical
  Properties of EI Methods” in Ecological Inference: New Methods and Strategies, Gary King,
  Ori Rosen, and Martin Tanner, eds. New York, NY: Cambridge University Press.

Non-Peer-Reviewed Book Chapters

Michael P. McDonald. 2018. “Challenges and Opportunities in Collecting Election
  Administration Data” in The Palgrave Handbook of Survey Research, David L. Vannette and
  Jon A. Krosnick, eds. New York, NY: Palgrave MacMillan.

Michael P. McDonald. 2018. “History and Promise and Blending Survey Data with Government
  Records on Turnout” in The Palgrave Handbook of Survey Research, David L. Vannette and
  Jon A. Krosnick, eds. New York, NY: Palgrave MacMillan.

Micah Altman and Michael P. McDonald. 2015. “Redistricting and Polarization” in American
  Gridlock: The Sources, Character, and Impact of Political Polarization, James Thurber and
  Antonie Yoshinaka, eds. Cambridge.

Micah Altman and Michael P. McDonald. 2015. "Florida Congressional Redistricting." Jigsaw
  Politics in the Sunshine State, Seth McKee, ed. Gainesville, FL: University Press of Florida.

Michael P. McDonald. 2013. "State Legislative Districting." Guide to State Politics and Policy,
  Richard Niemi and Joshua Dyck, eds. Washington, DC: CQ Press.


                                                5
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 38 of 49



Michael P. McDonald. 2013. “Democracy in American Elections” in Imperfect Democracies:
  The Democracy Deficit in Canada and the United States, Richard Simeon and Patti Lenard,
  eds. Vancouver, BC: University of British Columbia Press.

Micah Altman and Michael P. McDonald. 2012. “Technology for Public Participation in
  Redistricting” in Redistricting in the West, Gary Moncrief, ed. Lanham, MD: Lexington Press.

Michael P. McDonald and Thomas Schaller. 2011. “Voter Mobilization in the 2008 Presidential
  Election” in The Change Election: Money, Mobilization and Persuasion in the 2008 Federal
  Elections, David Magleby, ed. Philadelphia, PA: Temple University Press. (previously
  published as a Pew Charitable Trusts monograph).

Michael P. McDonald. 2011. “Congressional Redistricting” in Oxford Handbook of Congress,
  Frances Lee and Eric Schickler, eds. Cambridge, UK: Oxford University Press.

Michael P. McDonald. 2011. “Voter Turnout: Eligibility Has Its Benefits” in Controversies in
  Voting Behavior, 2nd Edition, Richard G. Niemi, Herbert F. Weisberg, and David Kimball,
  eds. Washington, DC: CQ Press.

Michael P. McDonald. 2010. “In Support of Non-Partisan Redistricting.” in Debating Reform:
  Conflicting Perspectives on How to Mend American Government and Politics, Richard Ellis
  and Mike Nelson, eds. Washington, DC: Congressional Quarterly Press.

Michael P. McDonald. 2010. “American Voter Turnout in Historical Perspective.” in Oxford
  Handbook of American Elections and Political Behavior, Jan Leighley, ed. Cambridge, UK:
  Oxford University Press.

Michael P. McDonald. 2009. “Mechanical Effects of Duverger’s Law in the USA.” in
  Duverger’s Law of Plurality Voting: The Logic of Party Competition in Canada, India, the
  United Kingdom and the United States, Bernard Grofman, André Blais and Shaun Bowler,
  eds. New York, NY: Springer.

Michael P. McDonald. 2008. "United States Redistricting: A Comparative Look at the 50
  States." in Redistricting in Comparative Perspective, Lisa Handley and Bernard Grofman,
  eds. Oxford, U.K.: Oxford University Press.

Michael P. McDonald and Matthew Thornburg. 2008. “State and Local Redistricting” in
  Political Encyclopedia of U.S. States and Regions, Donald Haider-Markel, ed. New York,
  NY: MTM Publishing.

Michael P. McDonald. 2006. “Redistricting and District Competition” in The Marketplace of
  Democracy, Michael P. McDonald and John Samples, eds. Washington, DC: Brookings
  Press.

Micah Altman, Karin Mac Donald, and Michael P. McDonald. 2005. “Pushbutton
  Gerrymanders? How Computing Has Changed Redistricting” in Party Lines: Competition,


                                              6
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 39 of 49



  Partisanship and Congressional Redistricting, Bruce Cain and Thomas Mann,
  eds. Washington, DC: Brookings Press.

Bruce Cain, Karin Mac Donald, and Michael P. McDonald. 2005. “From Equality to Fairness:
  The Path of Political Reform Since Baker v Carr” in Party Lines: Competition, Partisanship
  and Congressional Redistricting, Bruce Cain and Thomas Mann, eds. Washington, DC:
  Brookings Press.

Michael P. McDonald. 2005. “Validity, Data Sources” in Encyclopedia of Social Measurement,
  Vol. 3. Kimberly Kempf-Leonard, ed. San Deigo, CA: Elsevier Inc.

Michael P. McDonald. 2005. “Reporting Bias” in Polling in America: An Encyclopedia of Public
  Opinion. Benjamin Radcliff and Samuel Best, eds. Westport, CT: Greenwood Press.

Other Non-Peer Reviewed Academic Publications (Book Reviews, Invited Articles, etc.)

Michael P. McDonald and Thessalia Merivaki. 2015. “Voter Participation in Presidential
  Nomination Contests.” The Forum 13(4).

Michael P. McDonald. 2011. “Redistricting Developments of the Last Decade—and What's on
  the Table in This One.” Election Law Journal 10(3): 313-318.

Michael P. McDonald and Chrisopher Z. Mooney. 2011. “‘Pracademics’: Mixing an Academic
  Career with Practical Politics.” PS: Political Science and Politics 44(2): 251-53.

Michael P. McDonald. 2011. “Voter Turnout in the 2010 Midterm Election.” The Forum 8(4).

Michael P. McDonald. 2011. “Redistricting: The Most Political Activity in America by Charles
  S. Bullock III (book review).” American Review of Politics (Fall 2010/Spring 2011).

Michael P. McDonald. 2009. “'A Magnificent Catastrophe' Retold by Edward Larson (book
  review).” The Election Law Journal 8(3): 234-47.

Michael P. McDonald. 2008. “The Return of the Voter: Voter Turnout in the 2008 Presidential
  Election.” The Forum 6(4).

Michael P. McDonald. 2006. “American Voter Turnout: An Institutional Perspective by David
  Hill (book review).” Political Science Quarterly 121(3): 516-7.

Michael P. McDonald. 2006. "Rocking the House: Competition and Turnout in the 2006
  Midterm Election." The Forum 4(3).

Micah Altman and Michael P. McDonald. 2006. "How to Set a Random Clock (Remarks on
  Earnest 2006)." PS: Political Science and Politics 39(4): 795.

Michael P. McDonald. 2004. "Up, Up, and Away! Turnout in the 2004 Presidential
  Election." The Forum 2(4).


                                              7
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 40 of 49



Michael P. McDonald. 2004. "Drawing the Line on the 2004 Congressional
  Elections." Legislative Studies Section Newsletter (Fall): 14-18.

Michael P. McDonald. 2004. "2001: A Redistricting Odyssey." State Politics and Policy
  Quarterly 4(4): 369-370.

Micah Altman and Michael P. McDonald. 1999. "Resources for Testing and Enhancement of
  Statistical Software" in The Political Methodologist 9(1).

Michael P. McDonald. 1999. "Representational Theories of the Polarization of the House of
  Representatives" in Legislative Studies Section Newsletter, Extension of Remarks 22(2): 8-10.

Michael P. McDonald. 2003. "California Recall Voting: Nuggets of California Gold for Political
  Behavior." The Forum 1(4).

Reports

Michael P. McDonald. 2009. "Voter Preregistration Programs." Fairfax, VA: George Mason
  University.

Michael P. McDonald. 2009. Midwest Mapping Project. Fairfax, VA: George Mason University.

Michael P. McDonald and Matthew Thornburg. 2008. "The 2008 Virginia Election
  Administration Survey." Fairfax, VA: George Mason University.

Kimball Brace and Michael P. McDonald. 2005. "Report to the Election Assistance Commission
  on the Election Day Survey." Sept. 27, 2005.

Opinion Editorials

Michael P. McDonald. 2019. "Let 16-year-olds vote for L.A. school board." Los Angeles Times.
  May 8, 2019.

Michael P. McDonald. 2018. "I agree with Donald Trump, we should have voter ID. Here's how
  and why." USA Today. Jan. 15, 2018.

Michael P. McDonald. 2017. “The Russians are hacking. Luckily the Trump voter fraud
  commission isn't in charge.” USA Today. Sept. 23, 2017.

Michael P. McDonald. 2016. “Better Hope the Election is Not Close.” USA Today. Nov. 2, 2016.

Michael P. McDonald. 2016. “Blame Government for Voting Crisis.” USA Today. March 24,
  2016.

Michael P. McDonald, Peter Licari and Lia Merivaki. 2015. "The Big Cost of Using Big Data in
  Elections." The Washington Post. Oct. 18, 2015.



                                               8
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 41 of 49



Michael P. McDonald 2013. "Truths and Uncertainties that Surround the 2014 Midterms." The
  Hill. November 5, 2013.

Michael P. McDonald. 2011. “The Shape of Things to Come: New Software May Help the
  Public Have a Crucial Redrawing of Voting Districts.” Sojouners. April 2011: 11-12.

Micah Altman and Michael P. McDonald. 2011. "Computers: Redistricting Super Hero or Evil
  Mastermind?" Campaigns and Elections Magazine. January 2011.

Michael P. McDonald. 2010. "Who Voted in 2010, and Why It Matters for 2012." AOL News.
  Nov. 4, 2010.

Michael P. McDonald and Seth McKee. "The Revenge of the Moderates." The Politico. Oct. 10,
  2010.

Michael P. McDonald and Micah Altman. 2010. "Pulling Back the Curtain on Redistricting."
  The Washington Post. July 9, 2010.

Michael P. McDonald. 2008. "This May Be the Election of the Century." The Politico. Sept. 9,
  2008.

Michael P. McDonald. 2008. "Super Tuesday Turned into a Super Flop." Roll Call. Feb. 11,
  2008.

Michael P. McDonald. 2006. "5 Myths About Turning Out the Vote." The Washington
  Post. Oct. 29, 2006, p. B3.

Michael P. McDonald. 2006. "Supreme Court Lets the Politicians Run Wild." Roll Call. June
  29, 2006.

Michael P. McDonald. 2006. "Re-Redistricting Redux." The American Prospect. March 6, 2006.

Michael P. McDonald and Kimball Brace. "EAC Survey Sheds Light on Election
  Administration." Roll Call. Oct. 27, 2005.

Michael P. McDonald. 2004. “The Numbers Prove that 2004 May Signal More Voter
  Interest.” Milwaukee Journal Sentinel. Milwaukee, WI.

Michael P. McDonald. 2004. "Democracy in America?" La Vanguardia. Barcelona, Spain.

Michael P. McDonald. 2003. "Enhancing Democracy in Virginia." Connection Newspapers.
  March 24.

Michael P. McDonald. 2001. "Piecing Together the Illinois Redistricting Puzzle." Illinois
  Issues. March, 2001.




                                               9
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 42 of 49



Samuel Popkin and Michael P. McDonald. 2000. "Turnout's Not as Bad as You Think." The
  Washington Post. Nov. 5: B-1.

Samuel Popkin and Michael P. McDonald. 1998. "Who Votes? A Comparison of NES, CPS, and
  VNS Polls." Democratic Leadership Council Bluebook. Sept., 1998.

Software Packages

Micah Altman, Michael P. McDonald, and Azavea. 2012. “DistrictBuilder.” Open source
  software to enable public participation in redistricting. Source code available at Github.
  Project website, http://www.districtbuilder.org.

Micah Altman and Michael P. McDonald. 2007. "BARD: Better Automated Redistricting." R
  package available through CRAN. Source code available at Sourceforge.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2004. "Accuracy: Tools for testing and
  improving accuracy of statistical results." R package available through CRAN.

Grants and Contracts
Election Data Administrative Data Research Facility. ($843,000) Alfred P. Sloan Foundation
   grant to collect precinct election results and boundary data and to upgrade DistrictBuilder
   software.

Virginia Election Data. ($6,500) Produced election data for The Washington Post’s 2019
   Virginia state elections coverage.

Audit of Assignment of Virginia Registered Voters to Districts. ($154,000). Work for the
  Virginia Department of Elections to audit the assignment of registered voters to districts.

National Voter File. ($125,000) Alfred P. Sloan Foundation grant to pilot the collection of a
  national voter file for academic and non-partisan purposes.

Pilot Study for Election Data Administrative Data Research Facility. ($125,000) Alfred P. Sloan
   Foundation grant to collect precinct election results and boundary data and to upgrade
   DistrictBuilder software.

Improving Integrity of Voter File Addresses. ($20,000) Colorado Secretary of State support to
  develop methods to improve voter file addresses.

Fabricating Precinct Boundaries. ($17,000). MIT Election Science and Data Lab support to
  explore fabricating precinct boundaries from geocoded voter files.

UF Informatics Post-Doc Top-Off Award. 2017. ($16,000). Funding from the UF Informatics
  Institute to provide additional post-doc funding in support of Hewlett Foundation grant.



                                                10
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 43 of 49



U.S. Election Project. 2016. ($50,000). Hewlett Foundation support for U.S. Election Project
  Activities.

UF Informatics Institute Seed Fund Award. 2016. ($48,000). Project funded by the UF
  Informatics Institute to explore the reliability of Florida’s voter registration file.

Election Forum. 2016. ($20,000). Project funded by the Pew Charitable Trusts for an election
   forum held at the University of Florida.

Survey of Voter File Accessibility. 2016. ($1,650). Contract from the Institute for Money in
  State Politics to survey costs and accessibility of states’ voter files.

Florida Election Reform. 2015. ($13,000). Project funded by Democracy Fund for an election
   reform forum held in Tallahassee, FL. Pew Charitable Trusts independently provided travel
   support for some speakers.

New York Redistricting. 2011. ($379,000). Project funded by the Sloan Foundation to provide
  for public redistricting in New York and continued software development.

Citizen Redistricting Education, Software Supplemental. 2011. ($50,000). Project funded by
   Joyce Foundation to provide continued redistricting software development for use by
   advocacy groups in six Midwestern states.

National Redistricting Reform Coordination. 2009-10. ($100,000). With Thomas Mann and
  Norman Ornstein. Project funded by Joyce Foundation to support coordination of national
  redistricting reform efforts by the Brookings Institution and the American Enterprise Institute.

Citizen Mapping Project. 2009-10. ($124,000 & $98,000). With Micah Altman, Thomas Mann,
   and Norman Ornstein. Project funded by the Alfred P. Sloan Foundation. An award to George
   Mason University enables development of software that, essentially, permits on-line
   redistricting through commonly used internet mapping programs. A second award to the
   Brookings Institution and American Enterprise Institute provides organizational support,
   including the convening of an advisory board.

Citizen Redistricting Education. 2010. ($104,000). Project funded by the Joyce Foundation.
   Provides for redistricting education forums in five Midwestern state capitals in 2010 and other
   continuing education efforts.

Pre-Registration Programs. 2008-9. ($86,000). Project funded by the Pew Charitable Trusts'
   Make Voting Work Initiative to examine pre-registration programs (voter registration for
   persons under age 18) in Florida and Hawaii.

Sound Redistricting Reform. 2006-9. ($405,000). Project funded by the Joyce Foundation,
  conducted jointly with the Brennan Center for Justice at NYU to investigate impacts of
  redistricting reform in Midwestern states.



                                                11
        Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 44 of 49



Electoral Competition Project. 2005-6. ($200,000) Project funded by The Armstrong
   Foundation, the Carnegie Corporation of New York, the JEHT Foundation, The Joyce
   Foundation, The Kerr Foundation, Inc., and anonymous donors. Jointly conducted by the
   Brookings Institution and Cato Institute to investigate the state of electoral competition in the
   United States.

George Mason University Provost Summer Research Grant. 2004. ($5,000).

ICPSR Data Document Initiative. 1999. Awarded beta test grant. Member, advisory committee
  on creation of electronic codebook standards.

Academic Experience
Courses Taught: Election Data Science (graduate and undergraduate), Election Law, Public
  Opinion and Voting Behavior, Parties and Campaigns (graduate and undergraduate),
  Comparative Electoral Institutions, Introduction to American Politics, American Politics
  Graduate Field Seminar, Congress, Legislative Politics, Research Methods (undergraduate),
  Advanced Research Methods (graduate), Freshman Seminar: Topics in Race and Gender
  Policies, and Legislative Staff Internship Program.

University of Florida

      Associate Professor. August 2014- Present.

George Mason University

      Associate Professor. May 2007 – May, 2014.
      Assistant Professor. Aug 2002 – May, 2007.

The Brookings Institution

      Non-Resident Senior Fellow. January 2006 – June 2016.
      Visiting Fellow. June 2004 – December 2006.

University of Illinois, Springfield. Assistant Professor. Aug 2000 – June 2002.
  Joint appointment in Political Studies Department and Legislative Studies Center.

Vanderbilt University. Assistant Professor. Aug 1999 – Aug 2000.

Harvard-MIT Data Center. Post-Doctoral Research Fellow. Sept. 1998 – Aug 1999.
  Developed Virtual Data Center, a web-based data sharing system for academics. Maintained
  Record of American Democracy (U.S. precinct-level election data).

University of California-San Diego



                                                 12
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 45 of 49



      Assistant to the Director for University of California, Washington DC program. Sept
       1997 – June 1998.
      Instructor for research methods seminar for UCSD Washington interns.
      Visiting Assistant Professor. Spring Quarter 1997.
      Visiting Assistant Professor. Summer Session, Aug 1996 and Aug 1997.
      Teaching Assistant/Grader. Aug 1991 – March 1997.

Professional Service
National Academy of Sciences, Member, Program Committee for “Workshop on 2020 Census
Data Products: Data Needs and Privacy Considerations.”
Non-Profit Voter Engagement Network, Member, Advisory Board. 2007 – present.
National States Geographic Information Council - Geo-Enabled Elections, Member, Circle of
Advisors. 2018 – present.
Election Sciences Conference-in-a-conference at the 207 Southern Political Science Association
Conference. Organizer. 2016.
Overseas Vote Foundation, Member, Advisory Board. 2005 – 2013.
National Capital Area Political Science Association, Member, Council, 2010 – 2012.
State Politics and Policy Quarterly, Editorial Board Member 2004-2011.
Virginia Public Access Project, Member, Board of Directors. 2004 – 2006.
Fairfax County School Board Adult and Community Education Advisory Committee,
Member. 2004 – 2005.
State Politics and Policy Quarterly, Guest Editor. Dec 2004 issue.

Related Professional Experience
Media Consultant

      Edison Media Research/Mitofsky International. Nov. 2018; Nov. 2004; Nov. 2006; Feb.
       2008; Nov. 2008. Worked national exit polling organization's “Decision Desk.”
      Associated Press. Nov. 2016 and Nov. 2010. Worked “Decision Desk.”
      ABC News. Nov. 2002. Worked “Decision Desk.”
      NBC News. Aug 1996. Analyzed polls during the Republican National Convention.

Redistricting/Elections Consultant.

      Consultant. 2019. Virginia Division of Elections. Audited the assignment of registered
       voters to districts.
      Expert Witness. 2018. Georgia Coalition for the Peoples’ Agenda, Inc. et. al v. Kemp.
       No. 1:18-cv-04727-ELR (N.D. Ga.)
      Expert Witness. 2018. Martin v. Kemp. Civil Action No. 1:18-cv-04776-LMM.
      Expert Witness. 2018. Georgia Coalition for the Peoples’ Agenda, Inc. v. Kemp. Civil
       Action No. 1:18-cv-04727-ELR.



                                              13
    Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 46 of 49



   Expert Witness. 2018. Common Cause Indiana v. Lawson. Case No. 1:17-cv-3936-TWP-
    MPB (Indiana).
   Expert Witness. 2017-18. Benisek v. Lamone. Case No. 13-cv-3233 (Maryland).
   Expert Witness. 2016-2017. Vesilind v. Virginia State Board of Elections. Case No.
    CL15003886 (Virginia).
   Expert Witness. 2016-2017. Fish v. Kobach. Case No. 2:16-cv-02105 (Kansas).
   Expert Witness. 2016. Arizona Libertarian Party v. Reagan. Case No.: 2:16-cv-01019-
    DGC (Arizona).
   Expert Witness. 2016. Georgia State Conf. of the NAACP, et al. v. Brian Kemp. Case No.
    2:16-cv-00219-WCO (Georgia).
   Consultant. Federal Voting Assistance Program. 2014-2015. Analyzed voting experience
    of military and overseas voters.
   Expert Witness. 2013-2014. Page v. Virginia State Board of Elections. No. 3:13-cv-678
    (E.D.VA).
   Expert Witness. 2013-2014. Delgado v. Galvin. (D. MA).
   Beaumont Independent School District. 2013. Prepared response to DOJ data request.
   Federal Voting Assistance Program. 2012-13. Analyzed voting experience of military and
    overseas voters.
   Gerson Lehrman Group. 2012. Provided election analysis to corporate clients.
   Expert Witness. 2011-2012. Backus v. South Carolina. No. 3:11-cv-03120 (D.S.C.).
   Expert Witness. 2012. Wilson v. Kasich. No. 2012-0019 (Ohio Sup. Ct.).
   Consulting Expert. 2011-2012. Bondurant, Mixson, and Elmore, LLP. (Review of
    Georgia's state legislative and congressional redistricting Section 5 submission).
   Consultant. 2012. New Jersey Congressional Redistricting Commission.
   Expert Witness. 2011. Perez v. Texas. No. 5:11-cv-00360 (W.D. Tex.).
   Expert Witness. 2011. Wilson v. Fallin. No. O-109652 (Okla. Sup. Ct.).
   Consultant. 2011. United States Federal Voting Assistance Program.
   Consultant. 2011. Virginia Governor’s Independent Bipartisan Advisory Redistricting
    Commission.
   Consultant. 2011. New Jersey State Legislative Redistricting Commission.
   Expert Witness. 2010. Healey v. State, et al. C.A. No. 10-316--S (USDC-RI).
   Research Triangle Institute. 2008-2009. Consultant for Election Assistance Commission,
    2008 Election Day Survey.
   U.S. State Department. 2008. Briefed visiting foreign nationals on U.S. elections.
   Expert Witness. 2008. League of Women Voters of Florida v. Browning (08-21243-CV-
    ALTONAGA/BROWN)
   Pew Center for the States. 2007. Consultant for Trends to Watch project.
   Expert Witness. 2007. Washington Association of Churches v. Reed (CV06-0726).
   Electoral Assistance Commission. 2005. Analyzed election administration surveys.
   Arizona Independent Redistricting Commission. 2001-2003. Consultant.
   Expert Witness. 2003. Minority Coalition for Fair Redistricting, et al. v. Arizona
    Independent Redistricting Commission CV2002-004380 (2003).
   Expert Witness. 2003. Rodriguez v. Pataki 308 F. Supp. 2d 346 (S.D.N.Y 2004).


                                          14
       Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 47 of 49



      Consulting Expert. 2002. O'Lear v. Miller No. 222 F. Supp. 2d 850 (E.D. Mich.).
      Expert Witness. 2001-2002. In Re 2001 Redistricting Cases (Case No. S-10504).
      Expert Witness. 2001. United States v. Upper San Gabriel Valley Municipal Water
       District (C.D. Cal. 2000).
      California State Assembly. 1991. Consultant.
      Pactech Data and Research. Research Associate. Aug 1989 - June 1991.

Campaign/Political Consultant.

      Ron Christian for Virginia State Senate. June – November, 2003.
      Theresa Martinez for Virginia House of Delegates. May, 2003.
      Senior Consultant. California State Assembly. Nov. – Dec 1998.
      California Assembly Democrats. June – November 1998.
      Susan Davis & Howard Wayne for CA State Assembly ‘96. 1996.
      Intern. June – Sept 1995. UC-San Diego, Science and Technology Policy and Projects.

Polling Consultant.

      Hickman-Brown. July, 2000. Analyzed national and state level exit and CPS polls for
       use in various campaigns. Analyzed surveys for congressional, state, and local political
       campaigns.
      Decision Research. Aug 1994 – Dec 1994. Conducted and analyzes surveys for
       congressional and statewide campaigns.
      Speaker Jose de Venecia of the Philippines. Feb, 1997.
      Joong-Ang Ilbo/RAND. Oct, 1996. Analyzed survey of Korean attitudes on national
       security issues.
      UCSD. Nov. 1991. Conducted and analyzed survey of student attitudes.




                                               15
Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 48 of 49




                      Exhibit B
Case 1:18-cv-05391-SCJ Document 176 Filed 12/18/19 Page 49 of 49
